Citation Nr: 1809753	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a right foot disorder, to include pes planus and hallux valgus, and to include as secondary to service-connected bilateral knee disabilities. 

2.  Whether new and material evidence has been received with respect to a claim of service connection for hypertension, to include as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  

The issues of entitlement to service connection for sleep apnea and entitlement to a total disability rating based on individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues; the Veteran requested a Travel Board hearing on these issues in January 2018 that has not yet been scheduled.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The issue of an increased evaluation for a left knee disability has been raised by the record at the April 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The claims of service connection for a right foot disorder and hypertension are considered reopened; those reopened claims and the claim of service connection for a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

New evidence that tends to substantiate the claims of service connection for a right foot disorder and hypertension have been received since the final June 2004 rating decision.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claims of service connection for a right foot disorder and hypertension .  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

Historically, the Veteran claimed service connection for a right foot disorder and hypertension in March 2004; in a June2004 rating decision, the AOJ denied service connection for the Veteran's right foot disorder and hypertension, noting in part that there was no objective evidence of a right foot disorder, and there was no indication the Veteran was diagnosed with hypertension in service or within one year subsequent to service.  The Veteran was notified of that decision in a June 2004 letter.  The Veteran did not submit any new and material evidence or a notice of disagreement within one year of that letter.  

As no new and material evidence was received during the appeal period following the June 2004 letter, the June 2004 rating decision became final.  See 38 C.F.R. 
§ 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the June 2004 notification letter, the June 2004 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claims of service connection for a right foot disorder and hypertension.  See 
38 U.S.C. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the June 2004 rating decision, the Veteran filed his claims to reopen his hypertension and right foot disorder claims in May 2012 and September 2012, respectively.  Subsequently, the AOJ afforded the Veteran foot and flatfoot/pes planus examinations in May 2013, in which the Veteran was diagnosed with bilateral hallux valgus and pes planus.  Additionally, the AOJ obtained a new medical opinion regarding the Veteran's hypertension in September 2013; further, at his April 2017 Board hearing, the Veteran alleged that while he was not diagnosed with hypertension during service, he began to have symptoms of hypertension in service, to include lightheadedness.  The Board finds the above evidence to be both new and material, as the evidence addresses the salient issues of whether the Veteran has a right foot disorder and hypertension which is related to his military service.  Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for a right foot disorder and hypertension, and those claims are reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claims of service connection for a right foot disorder and hypertension has been received; those claims are reopened, and to this limited extent, the appeal of those issues is granted.  


	REMAND

The Veteran's service treatment records showed that in November 1989, the Veteran complained of blurred vision and lightheadedness; the assessment indicated this episode was of unknown etiology.  At the April 2017 Board hearing, the Veteran testified he believed this was the initial manifestations of his subsequent hypertension.  Additionally, at a VA general medical examination in January 1991, i.e. within one year following his separation from service, the examiner noted several high blood pressure readings, although no diagnosis of hypertension was made.  Private treatment records showed the Veteran was formally diagnosed with hypertension in March 2003, following an elevated blood pressure reading.  Although an opinion regarding whether the Veteran's hypertension was secondary to his left knee disability was obtained in September 2013, no VA examination or direct service connection opinion has yet been obtained.  Thus, in light of the evidence discussed above, the Board finds that the low threshold for obtaining a VA examination and medical opinion have been met in this case.  See 38 U.S.C. § 5103A (d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As for the Veteran's bilateral hip claim, he underwent a VA hip examination in May 2013.  The examiner diagnosed the Veteran with mild degenerative joint disease of the bilateral hips, and opined that the Veteran's bilateral hip disorder was not caused or related to the Veteran's service-connected left knee disability.  Subsequently, in a September 2013 addendum opinion, the examiner again opined that the Veteran's bilateral hip disorder was less likely than not related to the Veteran's left knee disability, as these conditions were not medically related.  

However, the Board cannot find the May 2013 VA examination and the May 2013 and September 2013 opinions regarding the Veteran's bilateral hips to be adequate.  First, the Veteran's VA treatment records indicated that in addition to a diagnosis of mild degenerative joint disease of the bilateral hips, the Veteran was also diagnosed with bilateral hip bursitis in 2012.  Additionally, in 2014, the Veteran was granted service connection for a right knee disability; he now contends that his bilateral hip disorders are secondary to both his left and right knees.  Thus, the Board finds a remand is necessary in order for an adequate VA hip examination and opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As for the Veteran's right foot disorder claim, he also underwent VA foot and flatfoot/pes planus examinations in May 2013.  The examiner indicated the Veteran had been diagnosed with bilateral pes planus and hallux valgus in 2013.  Further, she noted the Veteran reported the pain in his feet began in 2006.  Following the examination, the examiner opined the Veteran's right foot disorders were not caused or related to the Veteran's service-connected left knee disability.  In a September 2013 addendum opinion, she again opined the Veteran's right foot disorders were not due to his left knee disability, as these conditions were not medically related.  

These opinions are inadequate.  The Veteran's pes planus disorder was noted in his July 1985 enlistment examination, and therefore he is not presumed sound as to that condition.  See 38 U.S.C. § 1111 (West 2014).  Thus, an opinion regarding whether the Veteran's pes planus was aggravated by his military service is needed.  Further, as noted previously, in 2014 the Veteran was granted service connection for a right knee disability; he now contends that his right foot disorders are secondary to both his left and right knees.  Therefore, an opinion regarding whether the Veteran's right foot disorders are secondary to his service-connected bilateral knee disabilities is needed.  

On remand, any outstanding VA or private treatment records should also be obtained.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Albany VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Schedule the Veteran for a VA examination in order to determine whether his hypertension is a result of his military service.  

Following examination of the Veteran, the examiner should opine whether the Veteran's hypertension at least as likely as not (a degree of probability of 50 percent or higher) began in or is otherwise related to the Veteran's military service, or was manifested to a compensable degree within one year of service.  In rendering this opinion, the examiner must discuss the Veteran's episode of blurred vision and lightheadedness in November 1989 in service (which the Veteran claims was an initial manifestation of his current hypertension), as well as the Veteran's elevated blood pressure readings in his January 1991 VA general examination, within one year of his separation from service.  

The examiner should also opine whether the Veteran's hypertension is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service connected right and left knee disabilities.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's bilateral hip disorder is a result of his military service.  

Following examination of the Veteran, the examiner should clearly identify all current bilateral hip disorders that have been diagnosed at any time during the appeal period (even if now resolved), to include the Veteran's 2012 diagnosis of bilateral hip bursitis.  

Then, the examiner should opine whether any diagnosed bilateral hip disorder is at least as likely as not (a degree of probability of 50 percent or higher) (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by the Veteran's service connected right and left knee disabilities.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Submit the claims file to the previous May 2013 and September 2013 VA examiner-or, if that examiner is unavailable, to another examiner-in order to obtain an addendum opinion regarding whether any of the Veteran's right foot disorders, to include hallux valgus and pes planus, are related to his military service.  

First, the examiner should opine whether the Veteran's pes planus disorder, noted upon his entrance into service, was aggravated (i.e. worsened beyond the normal progression of that disease) by his military service, to include the Veteran's reports of marching while he was stationed at Camp Lejeune.  

Next, the examiner should opine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's hallux valgus began in or is otherwise the result of his military service, to include the Veteran's reports of marching while he was stationed at Camp Lejeune.   

Lastly, the examiner should opine whether the Veteran's right foot disorders were at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by the Veteran's service-connected right and left knee disabilities.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


